Exhibit 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME TO RELEASE SECOND QUARTER RESULTS AND HOLD CONFERENCE CALL Vancouver, Canada, August 11, 2008 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today announced that it will report financial results for the second quarter ended June 30, 2008 on the afternoon of Tuesday, August 12, 2008. Cardiome will hold a teleconference call and webcast at 4:30pm Eastern (1:30pm Pacific) on that day to discuss the financial results and the recently-announced FDA action letter. To access the conference call, please dial 416-641-6117 or 866-299-6655.There will be a separate dial-in line for analysts on which we will respond to questions at the end of the call.The webcast can be accessed through Cardiome’s website at www.cardiome.com. Webcast and telephone replays of the conference call will be available approximately two hours after the completion of the call through September 12, 2008.Please dial 416-695-5800 or 800-408-3053 and enter code 3268411# to access the replay. About Cardiome Pharma Corp. Cardiome Pharma Corp. is a product-focused drug development company dedicated to the advancement and commercialization of novel treatments for disorders of the heart and circulatory system.Cardiome is traded on the NASDAQ National Market (CRME) and the Toronto Stock Exchange (COM).For more information, please visit our web site at www.cardiome.com. For Further Information: Peter K. Hofman Senior
